Citation Nr: 1432152	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran and his brother testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the record.

In March 2012, the Board denied the issue of entitlement to service connection for multiple sclerosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2013 memorandum decision, the Court vacated and remanded the case to the Board.  Since the case was returned to the Board, the Veteran's attorney submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals documents that are duplicative of the evidence associated with the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2013 memorandum decision, the Court determined that VA was required to provide the Veteran with a medical examination in accordance with its duty to assist.  Therefore, the Board finds that this matter must be remanded to obtain a VA examination to determine the nature and etiology of the Veteran's multiple sclerosis.  The Board notes that the 2014 private opinion submitted by the Veteran is not enough upon which to grant service connection as it does not address statements made in medical records indicating onset of symptoms much later.

Review of the record also shows that there may be additional private treatment records that have not been associated with the Veteran's claims file.  Specifically, in a December 1997 private neurological consultation report, the Veteran reported that he was evaluated for multiple sclerosis by a private physician at Johns Hopkins University between 1996 and 1997.  Therefore, on remand, the AOJ should obtain any outstanding treatment records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his multiple sclerosis, including from Dr. W.R. at Johns Hopkins University between 1996 and 1997.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

2.  After completing the foregoing development, the Veteran must be afforded a VA examination in connection with his claim for service connection for multiple sclerosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, April 2011 hearing testimony, and private medical opinions.  An explanation for all opinions expressed must be provided.  The examiner must presume that the Veteran and his brother's statements are credible for purposes of this examination.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  Likewise, the Veteran's family members are competent to attest to symptoms and manifestations they observed in the Veteran.  If there is a medical basis to support or doubt the history provided by the Veteran or other laypersons, the examiner should provide a fully reasoned explanation.

The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis manifested in service or within seven years thereafter.  The Veteran separated from service on December 6, 1972.  Therefore, the issue is whether the disorder manifested at any time up to and including December 6, 1979.  

The examiner must specifically address the Veteran's brother's hearing testimony that the Veteran's symptoms of fatigue, headaches, and mild memory loss began in 1974, within the seven year presumptive period.  In addition, the examiner must address the private medical opinions received in February 2009 and June 2014.

The examiner must also state whether it is at least as likely as not that the Veteran's multiple sclerosis is otherwise causally or etiologically related to his military service. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



